Title: From Benjamin Franklin to Robert Morris, 7 March 1783
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,Passy, March 7th. 1783.
With this I send you a Copy of the last Contract I made with this Court respecting the late Loan of Six Millions, the Terms of the Loan and the Times of Repayment. It was impossible for me to obtain more, and indeed, considering the State of Finances and Expences here, I wonder I have obtained so much. You will see by the inclosed Gazette, that the Government is obliged to stop Payment for a Year of its own Bills of Exchange drawn in America and the East Indies; yet it has advanced Six Millions to save the Credit of ours. You will I am sure do all in your Power to avoid drawing beyond your Funds here for I am absolutely assured that no farther Aid for this Year is to be expected; and it will not be strange that they should suffer your Bills to take the same Fate with their own. You will also see in the Contract fresh Marks of the King’s Goodness towards us in giving so long a Term for Payment, & forgiving the first Years Interest. I hope the Ravings of a certain mischevous Madman here against France and its Ministers, which I hear of every Day, will not be regarded in America, so as to diminish in the least the happy Union that has hitherto subsisted between the two Nations; and which is indeed the solid Foundation of our present Importance in Europe. With great Esteem, I am ever Dear Sir, Your most obedient and most humble Servant
B Franklin
Honble R. Morris Esqr. &ca &ca &
